DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
Claims 10-30 are pending.
Claim 30 is new.
Claims 10-11, 21 and 29 are amended.
This office action is in response of the Applicant’s arguments and remarks filed 04/13/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner introduces a new prior art “Judge” that teaches the electronic device, comprising: at least one processor configured to: control the communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester configured to generate electric energy using an operation of the electronic device; receive information indicating a magnitude of electric energy generated by the energy harvester, and wherein the sensor device is configured independently of the electronic device to be movable within the electronic device, as an external device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 10-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (US2018/0266034A1) hereafter Kamiyama in view of Judge et al. (US2018/0054092A1) hereafter Judge.
Regarding claim 10, Kamiyama discloses an electronic device, comprising: 
a communication circuit (fig 3:24, par[0071], [0081]: The washing machine 1 includes the motor 7, the control panel 10, an electric current measurement unit 11, the rotation detector 14, a controller 20, a memory 21 and a communication unit 24); 
an actuator (fig 3:7, par[0064]: The motor 7 is technically equivalent to an actuator. A rotation detector 14 is provided inside the motor 7. The rotation detector 14 is made from things such as a position detecting device that detects the position of the rotor of the motor 7, and detects how the motor 7 rotates. The rotation detector 14 detects the number of rotations of the rotor of the motor 7. The number of rotations of the rotor of the motor 7 means the number of rotations of the drum 3.); and
at least one processor (fig 3:20, par[0071], [0072]: The controller 20 is, for example, a microcomputer-based central processing unit (CPU).  The controller 20 controls the rotation of the motor 7.  The memory 21 stores a control program or data that are used to control all the operation of the washing machine) configured to: 
control the communication circuit to communicate a signal to establish a communication connection with a sensor device configured to generate electric energy (fig 3:11, par[0072]: The electric current measurement unit 11 is technically equivalent to the sensor that generates the electric energy. the controller 20 is connected to the motor 7, the control panel 10, the electric current measurement unit 11, the rotation detector 14, the memory 21 and the communication unit 24), 
receive, from the sensor device via the communication circuit, information indicating a magnitude of the generated electric energy (fig 7:S103, par[0073], par[0112], [0113]: During the rotation of the motor 7, the electric current measurement unit 11 measures a torque current value representing the torque current that is used to rotate the motor 7. The electric current measurement unit 11 measures the current electric value representing the electric current that flows in the motor 7. Thereafter, the foreign object detector 201 determines whether the current electric value measured by the electric current measurement unit 11 is not less than the predetermined threshold (step S103)), 
identify an operation routine based on the information indicating the magnitude of the generated electric energy (fig 7:S108, par[0116]: the controller 20 selects a laundry program depending on the laundry amount detected by the laundry amount detector 203 (step S108). The laundry program covers, for example, the amount of water, a laundry time, a rising time, a spinning time that depend on the laundry amount.  The controller 20 may be configured to, once selecting the laundry program, notify the selected laundry program to the communication terminal 30 via the communication unit 24), 
control the actuator to operate according to the operation routine (par[0075], [0076] and fig 7:S103, par[0113], [0115]: On the other hand, if the foreign object detector 201 determines that the detected electric current value is less than the predetermined threshold (if NO in step S103), the laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106). If the foreign object detector 201 determines that the measured electric current value is not less than the predetermined threshold (if YES in step 103), the stopper 202 stops the operation of the washing machine 1 (step S104)), 
receive a sensing value from the sensor device via the communication circuit while to operate according to the operation routine (fig 9:S205, par[0135], [0136]: The electric current measurement unit 11 measures the second electric current value representing the electric current that flows in the motor 7.  It should be noted that the second foreign object detection process is the same as the foreign object detection process in the first embodiment. Next, the foreign object detector 201 calculates the difference between the second electric current value that is measured by the electric current measurement unit 11 in the second foreign object detection process and the first electric current value that is measured by the electric current measurement unit 11 in the first foreign object detection process and stored in the memory 21 (step S206)), and 
change the operation routine of the actuator for processing laundry based on the sensing value (fig 7:S104-S105, par[0113] and fig 9:S208, par[0137]: If the foreign object detector 201 determines that the measured electric current value is not less than the predetermined threshold (if YES in step 103), the stopper 202 stops the operation of the washing machine 1 (step S104). The notifier 204 notifies the communication terminal 30 of the anomaly inside the washing tub via the communication unit 24 (step S105)).
Kamiyama does not explicitly disclose the electronic device, comprising: at least one processor configured to: control the communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester configured to generate electric energy using an operation of the electronic device; receive information indicating a magnitude of electric energy generated by the energy harvester, and wherein the sensor device is configured independently of the electronic device to be movable within the electronic device, as an external device.
Judge discloses the electronic device, comprising: 
at least one processor (fig 2:206,par[0034]: microcontroller 206 may be a computing device contained in a single integrated circuit that is dedicated to perform one task and execute one specific application. Microcontroller 206 may contain memory, programmable input/output peripherals as well a processor) configured to: 
control the communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester (fig 2B:208, par[0035]: FIG. 2B shows an embodiment in which wireless interface 201 sends report messages over an RF communication channel while energy harvester 208 harvests energy extracted from a wireless signal (e.g., an ultrasonic signal) received via a different wireless communication channel) configured to generate electric energy using an operation of the electronic device (par[0030], [0034], [0036]: Microcontroller 206 may report the charging state via wireless interface 201 through the wireless channel so that energy generator 102 can adjust generated energy contained in the generated wireless signal. Wireless interface 201 interacts with the wireless channel to extract the wireless signal transmitted by the wireless generator. The level (strength) of the transmitted wireless signal may be adjusted by microcomputer 302 in response to the charge state reported by sensor 104.); 
receive information indicating a magnitude of electric energy generated by the energy harvester (fig 5:501; par[0046], [0047], [0058]: If the battery voltage is below the storage threshold at block 405, sensor 104 reports the voltage level and other information, such as the remaining battery life, to the wireless generator 102 at block 410. If the measured attribute exceeds the sensor threshold at block 408 or the sensor reporting time has expired at block 409, sensor 104 reports the measured attribute value, the voltage level of the storage device, and other information to wireless generator 102. A system incorporates wireless (e.g., radio frequency and/or ultrasonic) sensors that rely on energy harvesting. The sensors and the system's power supply may be in close proximity so that at least one generator radiates a wireless signal to the sensors in order to supplement the extant ambient energy available for the energy harvesting. At block 801, sensor 104 reports it charging state to energy generators 102 and 103. If the charging state is sufficiently low, the charging rate may necessitate that more than one energy generator provide wireless signals to sensor 104 so that sensor 104 can charge within a given period of time. Energy generators 102 and 103 may be previously configured so that the energy generators can determine which energy generators should be activated based on the reported charging state at blocks 802-804), and 
wherein the sensor device is configured independently of the electronic device to be movable within the electronic device, as an external device (par[0060]: a washing machine incorporates an ultra-sonic audio generator. When the user puts the clothes into the washing machine, the user also loads in a number of hermetically sealed balls. These balls receive the ultra-sonic sound and convert the sound into electrical energy powering the balls. While the tub is spinning, the ultra-sonic generators provide energy that is harvested by a sensor and turned into electrical energy. As the machine rotates, the sensors provide feedback to the machine about how are they are moving within the tub and the temperatures that the load is experiencing, thus allowing the machine to maintain better temperature control and ensure that through the motion the clothes can be washed properly).
One of ordinary skill in the art would be aware of both the Kamiyama and the Judge references since both pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the actuator and the energy harvesting features as disclosed by Judge to gain the functionality of providing an improved dryer/washing appliances having a an energy harvesting sensor assembly disposed therein in order to save energy, minimize electric bills by controlling the rotational direction, rotational angle, and rotational speed of the motor in response to a control command from the controller of the electronic device.

Regarding claim 11, Kamiyama discloses an electronic device, comprising: 
a communication circuit (fig 3:24, par[0071], [0081]: The washing machine 1 includes the motor 7, the control panel 10, an electric current measurement unit 11, the rotation detector 14, a controller 20, a memory 21 and a communication unit 24); 
an actuator (fig 3:7, par[0064]: The motor 7 is technically equivalent to an actuator. A rotation detector 14 is provided inside the motor 7. The rotation detector 14 is made from things such as a position detecting device that detects the position of the rotor of the motor 7, and detects how the motor 7 rotates. The rotation detector 14 detects the number of rotations of the rotor of the motor 7. The number of rotations of the rotor of the motor 7 means the number of rotations of the drum 3.); and
at least one processor (fig 3:20, par[0071], [0072]: The controller 20 is, for example, a microcomputer-based central processing unit (CPU).  The controller 20 controls the rotation of the motor 7.  The memory 21 stores a control program or data that are used to control all the operation of the washing machine) configured to: 
control the communication circuit to communicate a signal to establish a communication connection with a sensor device configured to generate electric energy (fig 3:11, par[0072]: The electric current measurement unit 11 is technically equivalent to the sensor that generates the electric energy. the controller 20 is connected to the motor 7, the control panel 10, the electric current measurement unit 11, the rotation detector 14, the memory 21 and the communication unit 24), 
receive, from the sensor device via the communication circuit, information indicating a magnitude of the generated electric energy (fig 7:S103, par[0073], par[0112], [0113]: During the rotation of the motor 7, the electric current measurement unit 11 measures a torque current value representing the torque current that is used to rotate the motor 7. The electric current measurement unit 11 measures the current electric value representing the electric current that flows in the motor 7. Thereafter, the foreign object detector 201 determines whether the current electric value measured by the electric current measurement unit 11 is not less than the predetermined threshold (step S103)), and 
control an operation of the actuator based on the sensing value and the information indicating the magnitude of the generated electric energy (par[0075], [0076] and fig 7:S103, par[0113], [0115]: On the other hand, if the foreign object detector 201 determines that the detected electric current value is less than the predetermined threshold (if NO in step S103), the laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106). If the foreign object detector 201 determines that the measured electric current value is not less than the predetermined threshold (if YES in step 103), the stopper 202 stops the operation of the washing machine 1 (step S104)).
Kamiyama does not explicitly disclose the electronic device, comprising: control the communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester configured to generate electric energy using an operation of the electronic device; receive information indicating a magnitude of electric energy generated by the energy harvester, and wherein the sensor device is configured independently of the electronic device to be movable within the electronic device, as an external device.
Judge discloses the electronic device, comprising: at least one processor (fig 2:206,par[0034]: microcontroller 206 may be a computing device contained in a single integrated circuit that is dedicated to perform one task and execute one specific application. Microcontroller 206 may contain memory, programmable input/output peripherals as well a processor) configured to: 
control the communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester (fig 2B:208, par[0035]: FIG. 2B shows an embodiment in which wireless interface 201 sends report messages over an RF communication channel while energy harvester 208 harvests energy extracted from a wireless signal (e.g., an ultrasonic signal) received via a different wireless communication channel) configured to generate electric energy using an operation of the electronic device (par[0030], [0034], [0036]: Microcontroller 206 may report the charging state via wireless interface 201 through the wireless channel so that energy generator 102 can adjust generated energy contained in the generated wireless signal. Wireless interface 201 interacts with the wireless channel to extract the wireless signal transmitted by the wireless generator. The level (strength) of the transmitted wireless signal may be adjusted by microcomputer 302 in response to the charge state reported by sensor 104.); 
receive, from the sensor device via the communication circuit, a sensing value and  information indicating a magnitude of electric energy generated by the energy harvester (fig 5:501; par[0046], [0047], [0058]: If the battery voltage is below the storage threshold at block 405, sensor 104 reports the voltage level and other information, such as the remaining battery life, to the wireless generator 102 at block 410. If the measured attribute exceeds the sensor threshold at block 408 or the sensor reporting time has expired at block 409, sensor 104 reports the measured attribute value, the voltage level of the storage device, and other information to wireless generator 102. A system incorporates wireless (e.g., radio frequency and/or ultrasonic) sensors that rely on energy harvesting. The sensors and the system's power supply may be in close proximity so that at least one generator radiates a wireless signal to the sensors in order to supplement the extant ambient energy available for the energy harvesting. At block 801, sensor 104 reports it charging state to energy generators 102 and 103. If the charging state is sufficiently low, the charging rate may necessitate that more than one energy generator provide wireless signals to sensor 104 so that sensor 104 can charge within a given period of time. Energy generators 102 and 103 may be previously configured so that the energy generators can determine which energy generators should be activated based on the reported charging state at blocks 802-804), and 
wherein the sensor device is configured independently of the electronic device to be movable within the electronic device, as an external device (par[0060]: a washing machine incorporates an ultra-sonic audio generator. When the user puts the clothes into the washing machine, the user also loads in a number of hermetically sealed balls. These balls receive the ultra-sonic sound and convert the sound into electrical energy powering the balls. While the tub is spinning, the ultra-sonic generators provide energy that is harvested by a sensor and turned into electrical energy. As the machine rotates, the sensors provide feedback to the machine about how are they are moving within the tub and the temperatures that the load is experiencing, thus allowing the machine to maintain better temperature control and ensure that through the motion the clothes can be washed properly).
One of ordinary skill in the art would be aware of both the Kamiyama and the Judge references since both pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the actuator and the energy harvesting features as disclosed by Judge to gain the functionality of providing an improved dryer/washing appliances having a an energy harvesting sensor assembly disposed therein in order to save energy, minimize electric bills by controlling the rotational direction, rotational angle, and rotational speed of the motor in response to a control command from the controller of the electronic device.

Regarding claim 12, Kamiyama in view of Judge discloses the electronic device, wherein the at least one processor is further configured to, while the actuator operates, increase an operation level of the actuator in response to failure to obtain the sensing value and the information indicating the magnitude of the generated electric energy for a predetermined time or more (Kamiyama par[0096]: In the foreign object detection process, the foreign object detector 201 makes the motor 7 accelerate the drum 3 at a certain angular acceleration α3, and thus increases the number of rotations of the drum 3 from zero to N5 that is less than a half turn, thereby measuring an acceleration current value Iq3 representing an acceleration current that flows in the motor 7. Incidentally, whether the drum 3 completes a rotation of less than a half turn can be determined based on a time length from time t1 to time t2, and information on the angular acceleration α3 and the number of rotations N5 that can be detected by the rotation detector 14. After the drum 3 completes a rotation of less than a half turn, the foreign object detector 201 makes the motor 7 stop the rotation of the drum 3. On this occasion, the foreign object detector 201 determines whether an electric current value equal to or greater than a predetermined value is measured. In a case where the electric current value equal to or greater than the predetermined value is measured, the foreign object detector 201 detects that the drum 3 contains an object that is as heavy as a child, and thereby temporarily stops the operation of the washing machine 1.).

Regarding claim 13, Kamiyama in view of Judge discloses the electronic device of claim 11, wherein the at least one processor is further configured to increase an operation level of the actuator in response to the magnitude of the generated electric energy being a preset value or less (Kamiyama fig 7:S106, S107 & S108, par[0115]: if the foreign object detector 201 determines that the detected electric current value is less than the predetermined threshold (if NO in step S103), the laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106). Next, the laundry amount detector 203 determines whether the laundry amount detector 203 has detected the laundry amount normally (step S107). If the laundry amount detector 203 determines that the laundry amount detector 203 has detected the laundry amount normally (if YES in step S107), the controller 20 selects a laundry program depending on the laundry amount detected by the laundry amount detector 203 (step S108)).

Regarding claim 14, Kamiyama in view of Judge discloses the electronic device of claim 11, further comprising:
a display (Kamiyama par[0073]: The control panel 10 includes: various control switches for controlling the washing machine; and a display section for displaying laundry or drying operation programs, an execution or left time of each program.),
wherein the at least one processor is further configured to display on the display or output in a sound form, in response to establishing the communication connection with the sensor device, a message that indicates that the sensor device is not disposed in the electronic device (Kamiyama par[0097]: The notifier 204 may be configured to perform the notification by making a speaker (not illustrated) of the washing machine 1 produce a sound such as a buzzing noise, or by displaying the message or icon on the control panel 10).

Regarding claim 15, Kamiyama in view of Judge discloses the electronic device of claim 11, further comprising:
a display (Kamiyama par[0073]: The control panel 10 includes: various control switches for controlling the washing machine; and a display section for displaying laundry or drying operation programs, an execution or left time of each program.),
wherein the at least one processor is further configured to display information associated with an operation of the electronic device on the display based on at least one of the sensing value or the information indicating the magnitude of the generated electric energy (Kamiyama par[0073]: The control panel 10 includes: various control switches for controlling the washing machine; and a display section for displaying laundry or drying operation programs, an execution or left time of each program).

Regarding claim 16, Kamiyama in view of Judge discloses the electronic device of claim 11,
wherein the at least one processor is further configured to transmit at least one of the information indicating the magnitude of the generated electric energy or the sensing value to an external electronic device via the communication circuit (Kamiyama fig 2:30, par[0069], [0114]: The communication terminal 30 remotely controls the washing machine 1 while sending and receiving various pieces of information to and from the washing machine 1. The communication terminal 30 is an example of an external device. The notifier 204 notifies the communication terminal 30 of the anomaly inside the washing tub via the communication unit 24 (step S105)), and
wherein the external electronic device is configured to output information associated with an operation of the electronic device based on at least one of the sensing value or the information indicating the magnitude of the electric energy (Kamiyama par[0081], [0114]: The communication terminal 30 may be configured to, when notified of the anomaly, send the washing machine 1 a foreign object detection instruction to make the washing machine 1 again perform a foreign object detection process. The communication unit 24 may be configured to, after sending the communication terminal 30 the notification information, receive from the communication terminal 30 the foreign object detection instruction to make the foreign object detector 201 detect whether the drum 3 contains a foreign object).

Regarding claim 17, Kamiyama in view of Judge discloses the electronic device of claim 11, wherein the electronic device is a dryer (Kamiyama par[0059]: The washing machine 1 is a drum type washing machine which is an example of a washer dryer machine), and 
wherein the sensing value indicates at least one of a momentum of the sensor device, a temperature, or a humidity (Judge par[0060]: a washing machine incorporates an ultra-sonic audio generator. When the user puts the clothes into the washing machine, the user also loads in a number of hermetically sealed balls. These balls receive the ultra-sonic sound and convert the sound into electrical energy powering the balls. While the tub is spinning, the ultra-sonic generators provide energy that is harvested by a sensor and turned into electrical energy. As the machine rotates, the sensors provide feedback to the machine about how are they are moving within the tub and the temperatures that the load is experiencing, thus allowing the machine to maintain better temperature control and ensure that through the motion the clothes can be washed properly).

Regarding claim 18, Kamiyama in view of Judge discloses the electronic device of claim 11, wherein the electronic device is a washer (Kamiyama par[0059]: The washing machine 1 is a drum type washing machine which is an example of a washer dryer machine), and 
wherein the sensing value indicates at least one of a temperature, a detergent quantity, or a turbidity (Judge par[0060]: a washing machine incorporates an ultra-sonic audio generator. When the user puts the clothes into the washing machine, the user also loads in a number of hermetically sealed balls. These balls receive the ultra-sonic sound and convert the sound into electrical energy powering the balls. While the tub is spinning, the ultra-sonic generators provide energy that is harvested by a sensor and turned into electrical energy. As the machine rotates, the sensors provide feedback to the machine about how are they are moving within the tub and the temperatures that the load is experiencing, thus allowing the machine to maintain better temperature control and ensure that through the motion the clothes can be washed properly).

Regarding claim 19, Kamiyama in view of Judge discloses the electronic device of claim 18, wherein the at least one processor is further configured to:
identify an amount of laundry in the electronic device based on the magnitude of the generated electric energy (Kamiyama fig 7:S107, par[0115]: The laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106).  The electric current measurement unit 11 measures the electric current value representing the electric current that flows in the motor 7, and sends the detection result to the controller 20. The laundry amount detector 203 detects the laundry amount (the amount of clothes) based on the electric current value measured by the electric current measurement unit 11), and 
control the operation of the actuator based on the identified amount of laundry (Kamiyama fig 7:S108, par[0116], [0118]: The laundry amount detector 203 determines whether the laundry amount detector 203 has detected the laundry amount normally (step S107). If the laundry amount detector 203 determines that the laundry amount detector 203 has detected the laundry amount normally (if YES in step S107), the controller 20 selects a laundry program depending on the laundry amount detected by the laundry amount detector 203 (step S108). The laundry program covers, for example, the amount of water, a laundry time, a rising time, a spinning time that depend on the laundry amount. On the other hand, if the laundry amount detector 203 determines that the laundry amount detector 203 has not detected the laundry amount normally (if NO in step S107), the stopper 202 stops the operation of the washing machine 1 (step S104)).

Regarding claim 20, Kamiyama in view of Judge discloses the electronic device wherein the electronic device is a refrigerator (Judge par[0025]: With an aspect of the embodiments, an appliance incorporates wireless sensors and wireless generators within the appliance. Embodiments may support different types of appliances such as refrigerators), and 
wherein the sensing value indicates at least one of a temperature or a humidity (Judge par[0034], [0059]: sensors are attached to the fridge in the corners so that the user can see the performance of the cooling and ensure that the entire cabinet is kept in a condition so that all food is safe by maintaining specified temperatures within different zones inside the refrigerator. The user then places a bottle of wine inside the fridge with a reusable collar for temperature sensing of the attached bottle. The tag (collar) is automatically recognized by the system and energy is provided by the RF infrastructure inside the refrigerator).

Regarding claim 21, Kamiyama discloses a method for operating in an electronic device, the method comprising:
controlling a communication circuit of the electronic device to communicate a signal to establish a communication connection with a sensor device configured to generate electric energy (fig 3:11, par[0072]: The electric current measurement unit 11 is technically equivalent to the sensor that generates the electric energy. the controller 20 is connected to the motor 7, the control panel 10, the electric current measurement unit 11, the rotation detector 14, the memory 21 and the communication unit 24), 
receiving, from the sensor device via the communication circuit, a sensing value and information indicating a magnitude of the electric energy (fig 7:S103, par[0073], par[0112], [0113]: During the rotation of the motor 7, the electric current measurement unit 11 measures a torque current value representing the torque current that is used to rotate the motor 7. The electric current measurement unit 11 measures the current electric value representing the electric current that flows in the motor 7. Thereafter, the foreign object detector 201 determines whether the current electric value measured by the electric current measurement unit 11 is not less than the predetermined threshold (step S103)), and 
controlling an operation of actuator of the electronic device (fig 3:7, par[0064]: The motor 7 is technically equivalent to an actuator. A rotation detector 14 is provided inside the motor 7. The rotation detector 14 is made from things such as a position detecting device that detects the position of the rotor of the motor 7, and detects how the motor 7 rotates. The rotation detector 14 detects the number of rotations of the rotor of the motor 7. The number of rotations of the rotor of the motor 7 means the number of rotations of the drum 3.) based on the sensing value and the information indicating the magnitude of the generated electric energy (par[0075], [0076] and fig 7:S103, par[0113], [0115]: On the other hand, if the foreign object detector 201 determines that the detected electric current value is less than the predetermined threshold (if NO in step S103), the laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106). If the foreign object detector 201 determines that the measured electric current value is not less than the predetermined threshold (if YES in step 103), the stopper 202 stops the operation of the washing machine 1 (step S104)).
Kamiyama does not explicitly disclose the method, comprising: controlling a communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester configured to generate electric energy using an operation of the electronic device; receiving, from the sensor device via the communication circuit, a sensing value and  information indicating a magnitude of the electric energy generated by the energy harvester; and wherein the sensor device is configured independently of the electronic device to be movable within the electronic device, as an external device.
Judge discloses the method, comprising: at least one processor (fig 2:206,par[0034]: microcontroller 206 may be a computing device contained in a single integrated circuit that is dedicated to perform one task and execute one specific application. Microcontroller 206 may contain memory, programmable input/output peripherals as well a processor) configured to: 
controlling a communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester configured to generate electric energy using an operation of the electronic device (fig 2B:208, par[0035]: FIG. 2B shows an embodiment in which wireless interface 201 sends report messages over an RF communication channel while energy harvester 208 harvests energy extracted from a wireless signal (e.g., an ultrasonic signal) received via a different wireless communication channel) configured to generate electric energy using an operation of the electronic device (par[0030], [0034], [0036]: Microcontroller 206 may report the charging state via wireless interface 201 through the wireless channel so that energy generator 102 can adjust generated energy contained in the generated wireless signal. Wireless interface 201 interacts with the wireless channel to extract the wireless signal transmitted by the wireless generator. The level (strength) of the transmitted wireless signal may be adjusted by microcomputer 302 in response to the charge state reported by sensor 104.); 
receiving, from the sensor device via the communication circuit, a sensing value and  information indicating a magnitude of the electric energy generated by the energy harvester (fig 5:501; par[0046], [0047], [0058]: If the battery voltage is below the storage threshold at block 405, sensor 104 reports the voltage level and other information, such as the remaining battery life, to the wireless generator 102 at block 410. If the measured attribute exceeds the sensor threshold at block 408 or the sensor reporting time has expired at block 409, sensor 104 reports the measured attribute value, the voltage level of the storage device, and other information to wireless generator 102. A system incorporates wireless (e.g., radio frequency and/or ultrasonic) sensors that rely on energy harvesting. The sensors and the system's power supply may be in close proximity so that at least one generator radiates a wireless signal to the sensors in order to supplement the extant ambient energy available for the energy harvesting. At block 801, sensor 104 reports it charging state to energy generators 102 and 103. If the charging state is sufficiently low, the charging rate may necessitate that more than one energy generator provide wireless signals to sensor 104 so that sensor 104 can charge within a given period of time. Energy generators 102 and 103 may be previously configured so that the energy generators can determine which energy generators should be activated based on the reported charging state at blocks 802-804), and 
wherein the sensor device is configured independently of the electronic device to be movable within the electronic device, as an external device (par[0060]: a washing machine incorporates an ultra-sonic audio generator. When the user puts the clothes into the washing machine, the user also loads in a number of hermetically sealed balls. These balls receive the ultra-sonic sound and convert the sound into electrical energy powering the balls. While the tub is spinning, the ultra-sonic generators provide energy that is harvested by a sensor and turned into electrical energy. As the machine rotates, the sensors provide feedback to the machine about how are they are moving within the tub and the temperatures that the load is experiencing, thus allowing the machine to maintain better temperature control and ensure that through the motion the clothes can be washed properly).
One of ordinary skill in the art would be aware of both the Kamiyama and the Judge references since both pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the actuator and the energy harvesting features as disclosed by Judge to gain the functionality of providing an improved dryer/washing appliances having a an energy harvesting sensor assembly disposed therein in order to save energy, minimize electric bills by controlling the rotational direction, rotational angle, and rotational speed of the motor in response to a control command from the controller of the electronic device.

Regarding claim 22, Kamiyama in view of Judge discloses the method further comprising: while the actuator operates, increasing an operation level of the actuator in response to failure to obtain the sensing value and the information indicating the magnitude of the generated electric energy for a predetermined time or more (Kamiyama par[0096]: In the foreign object detection process, the foreign object detector 201 makes the motor 7 accelerate the drum 3 at a certain angular acceleration α3, and thus increases the number of rotations of the drum 3 from zero to N5 that is less than a half turn, thereby measuring an acceleration current value Iq3 representing an acceleration current that flows in the motor 7. Incidentally, whether the drum 3 completes a rotation of less than a half turn can be determined based on a time length from time t1 to time t2, and information on the angular acceleration α3 and the number of rotations N5 that can be detected by the rotation detector 14. After the drum 3 completes a rotation of less than a half turn, the foreign object detector 201 makes the motor 7 stop the rotation of the drum 3. On this occasion, the foreign object detector 201 determines whether an electric current value equal to or greater than a predetermined value is measured. In a case where the electric current value equal to or greater than the predetermined value is measured, the foreign object detector 201 detects that the drum 3 contains an object that is as heavy as a child, and thereby temporarily stops the operation of the washing machine 1.).

Regarding claim 23, Kamiyama in view of Judge discloses the method of claim 21, further comprising:
increasing an operation level of the actuator in response to the magnitude of the generated electric energy being a preset value or less (Kamiyama fig 7:S106, S107 & S108, par[0115]: if the foreign object detector 201 determines that the detected electric current value is less than the predetermined threshold (if NO in step S103), the laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106). Next, the laundry amount detector 203 determines whether the laundry amount detector 203 has detected the laundry amount normally (step S107). If the laundry amount detector 203 determines that the laundry amount detector 203 has detected the laundry amount normally (if YES in step S107), the controller 20 selects a laundry program depending on the laundry amount detected by the laundry amount detector 203 (step S108)).

Regarding claim 24, Kamiyama in view of Judge discloses the method of claim 21, further comprising:
displaying on a display of the electronic device (Kamiyama par[0073]: The control panel 10 includes: various control switches for controlling the washing machine; and a display section for displaying laundry or drying operation programs, an execution or left time of each program) or outputting in a sound form, in response to establishing the communication connection with the sensor device, a message that indicates that the sensor device is not disposed in the electronic device (Kamiyama par[0097]: The notifier 204 may be configured to perform the notification by making a speaker (not illustrated) of the washing machine 1 produce a sound such as a buzzing noise, or by displaying the message or icon on the control panel 10).

Regarding claim 25, Kamiyama in view of Judge discloses the method of claim 21, further comprising:
displaying information associated with an operation of the electronic device on a display of the electronic device  (Kamiyama par[0073]: The control panel 10 includes: various control switches for controlling the washing machine; and a display section for displaying laundry or drying operation programs, an execution or left time of each program) based on at least one of the sensing value or the information indicating the magnitude of the generated electric energy (Kamiyama par[0073]: The control panel 10 includes: various control switches for controlling the washing machine; and a display section for displaying laundry or drying operation programs, an execution or left time of each program).

Regarding claim 26, Kamiyama in view of Judge discloses the method of claim 21, further comprising:
transmitting at least one of the information indicating the magnitude of the generated electric energy or the sensing value to an external electronic device via the communication circuit (Kamiyama fig 2:30, par[0069], [0114]: The communication terminal 30 remotely controls the washing machine 1 while sending and receiving various pieces of information to and from the washing machine 1. The communication terminal 30 is an example of an external device. The notifier 204 notifies the communication terminal 30 of the anomaly inside the washing tub via the communication unit 24 (step S105)),
wherein the external electronic device is configured to output information associated with an operation of the electronic device based on at least one of the sensing value or the information indicating the magnitude of the electric energy (Kamiyama par[0081], [0114]: The communication terminal 30 may be configured to, when notified of the anomaly, send the washing machine 1 a foreign object detection instruction to make the washing machine 1 again perform a foreign object detection process. The communication unit 24 may be configured to, after sending the communication terminal 30 the notification information, receive from the communication terminal 30 the foreign object detection instruction to make the foreign object detector 201 detect whether the drum 3 contains a foreign object).

Regarding claim 27, Kamiyama in view of Judge discloses the method wherein the electronic device is a dryer or a refrigerator (Judge par[0025]: With an aspect of the embodiments, an appliance incorporates wireless sensors and wireless generators within the appliance. Embodiments may support different types of appliances such as refrigerators) and (Kamiyama par[0059]: The washing machine 1 is a drum type washing machine which is an example of a washer dryer machine), and 
wherein the sensing value indicates at least one of a momentum of the sensor device, a temperature, or a humidity (Judge par[0034], [0059]: sensors are attached to the fridge in the corners so that the user can see the performance of the cooling and ensure that the entire cabinet is kept in a condition so that all food is safe by maintaining specified temperatures within different zones inside the refrigerator. The user then places a bottle of wine inside the fridge with a reusable collar for temperature sensing of the attached bottle. The tag (collar) is automatically recognized by the system and energy is provided by the RF infrastructure inside the refrigerator).

Regarding claim 28, Kamiyama in view of Judge discloses the method of claim 21, wherein the electronic device is a washer (Kamiyama par[0059]: The washing machine 1 is a drum type washing machine which is an example of a washer dryer machine), and
wherein the sensing value indicates at least one of a temperature, a detergent quantity, or a turbidity (Judge par[0060]: a washing machine incorporates an ultra-sonic audio generator. When the user puts the clothes into the washing machine, the user also loads in a number of hermetically sealed balls. These balls receive the ultra-sonic sound and convert the sound into electrical energy powering the balls. While the tub is spinning, the ultra-sonic generators provide energy that is harvested by a sensor and turned into electrical energy. As the machine rotates, the sensors provide feedback to the machine about how are they are moving within the tub and the temperatures that the load is experiencing, thus allowing the machine to maintain better temperature control and ensure that through the motion the clothes can be washed properly),
the method further comprising:
identifying an amount of laundry in the electronic device based on the magnitude of the generated electric energy (Kamiyama fig 7:S107, par[0115]: The laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106).  The electric current measurement unit 11 measures the electric current value representing the electric current that flows in the motor 7, and sends the detection result to the controller 20. The laundry amount detector 203 detects the laundry amount (the amount of clothes) based on the electric current value measured by the electric current measurement unit 11); and
controlling the operation of the actuator based on the identified amount of laundry (Kamiyama fig 7:S108, par[0116], [0118]: The laundry amount detector 203 determines whether the laundry amount detector 203 has detected the laundry amount normally (step S107). If the laundry amount detector 203 determines that the laundry amount detector 203 has detected the laundry amount normally (if YES in step S107), the controller 20 selects a laundry program depending on the laundry amount detected by the laundry amount detector 203 (step S108). The laundry program covers, for example, the amount of water, a laundry time, a rising time, a spinning time that depend on the laundry amount. On the other hand, if the laundry amount detector 203 determines that the laundry amount detector 203 has not detected the laundry amount normally (if NO in step S107), the stopper 202 stops the operation of the washing machine 1 (step S104)).

Regarding claim 29, Kamiyama discloses a non-transitory storage medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform at least one operation, wherein the at least one operation comprises:
controlling a communication circuit of the electronic device to communicate a signal to establish a communication connection with a sensor device configured to generate electric energy (fig 3:11, par[0072]: The electric current measurement unit 11 is technically equivalent to the sensor that generates the electric energy. the controller 20 is connected to the motor 7, the control panel 10, the electric current measurement unit 11, the rotation detector 14, the memory 21 and the communication unit 24), 
receiving, from the sensor device via the communication circuit, a sensing value and information indicating a magnitude of the electric energy (fig 7:S103, par[0073], par[0112], [0113]: During the rotation of the motor 7, the electric current measurement unit 11 measures a torque current value representing the torque current that is used to rotate the motor 7. The electric current measurement unit 11 measures the current electric value representing the electric current that flows in the motor 7. Thereafter, the foreign object detector 201 determines whether the current electric value measured by the electric current measurement unit 11 is not less than the predetermined threshold (step S103)), and 
controlling an operation of actuator of the electronic device (fig 3:7, par[0064]: The motor 7 is technically equivalent to an actuator. A rotation detector 14 is provided inside the motor 7. The rotation detector 14 is made from things such as a position detecting device that detects the position of the rotor of the motor 7, and detects how the motor 7 rotates. The rotation detector 14 detects the number of rotations of the rotor of the motor 7. The number of rotations of the rotor of the motor 7 means the number of rotations of the drum 3.) based on the sensing value and the information indicating the magnitude of the generated electric energy (par[0075], [0076] and fig 7:S103, par[0113], [0115]: On the other hand, if the foreign object detector 201 determines that the detected electric current value is less than the predetermined threshold (if NO in step S103), the laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106). If the foreign object detector 201 determines that the measured electric current value is not less than the predetermined threshold (if YES in step 103), the stopper 202 stops the operation of the washing machine 1 (step S104)).
Kamiyama does not explicitly disclose the method, comprising: controlling a communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester configured to generate electric energy using an operation of the electronic device; receiving, from the sensor device via the communication circuit, a sensing value and  information indicating a magnitude of the electric energy generated by the energy harvester; and wherein the sensor device is configured independently of the electronic device to be movable within the electronic device, as an external device.
Judge discloses the method, comprising: at least one processor (fig 2:206,par[0034]: microcontroller 206 may be a computing device contained in a single integrated circuit that is dedicated to perform one task and execute one specific application. Microcontroller 206 may contain memory, programmable input/output peripherals as well a processor) configured to: 
controlling a communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester configured to generate electric energy using an operation of the electronic device (fig 2B:208, par[0035]: FIG. 2B shows an embodiment in which wireless interface 201 sends report messages over an RF communication channel while energy harvester 208 harvests energy extracted from a wireless signal (e.g., an ultrasonic signal) received via a different wireless communication channel) configured to generate electric energy using an operation of the electronic device (par[0030], [0034], [0036]: Microcontroller 206 may report the charging state via wireless interface 201 through the wireless channel so that energy generator 102 can adjust generated energy contained in the generated wireless signal. Wireless interface 201 interacts with the wireless channel to extract the wireless signal transmitted by the wireless generator. The level (strength) of the transmitted wireless signal may be adjusted by microcomputer 302 in response to the charge state reported by sensor 104.); 
receiving, from the sensor device via the communication circuit, a sensing value and  information indicating a magnitude of the electric energy generated by the energy harvester (fig 5:501; par[0046], [0047], [0058]: If the battery voltage is below the storage threshold at block 405, sensor 104 reports the voltage level and other information, such as the remaining battery life, to the wireless generator 102 at block 410. If the measured attribute exceeds the sensor threshold at block 408 or the sensor reporting time has expired at block 409, sensor 104 reports the measured attribute value, the voltage level of the storage device, and other information to wireless generator 102. A system incorporates wireless (e.g., radio frequency and/or ultrasonic) sensors that rely on energy harvesting. The sensors and the system's power supply may be in close proximity so that at least one generator radiates a wireless signal to the sensors in order to supplement the extant ambient energy available for the energy harvesting. At block 801, sensor 104 reports it charging state to energy generators 102 and 103. If the charging state is sufficiently low, the charging rate may necessitate that more than one energy generator provide wireless signals to sensor 104 so that sensor 104 can charge within a given period of time. Energy generators 102 and 103 may be previously configured so that the energy generators can determine which energy generators should be activated based on the reported charging state at blocks 802-804), and 
wherein the sensor device is configured independently of the electronic device to be movable within the electronic device, as an external device (par[0060]: a washing machine incorporates an ultra-sonic audio generator. When the user puts the clothes into the washing machine, the user also loads in a number of hermetically sealed balls. These balls receive the ultra-sonic sound and convert the sound into electrical energy powering the balls. While the tub is spinning, the ultra-sonic generators provide energy that is harvested by a sensor and turned into electrical energy. As the machine rotates, the sensors provide feedback to the machine about how are they are moving within the tub and the temperatures that the load is experiencing, thus allowing the machine to maintain better temperature control and ensure that through the motion the clothes can be washed properly).
One of ordinary skill in the art would be aware of both the Kamiyama and the Judge references since both pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the actuator and the energy harvesting features as disclosed by Judge to gain the functionality of providing an improved dryer/washing appliances having a an energy harvesting sensor assembly disposed therein in order to save energy, minimize electric bills by controlling the rotational direction, rotational angle, and rotational speed of the motor in response to a control command from the controller of the electronic device.

2.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Judge, and further in view of Kim et al. (Patent5438507) hereafter Kim.
Regarding claim 30, Kamiyama in view of Judge does not explicitly disclose the electronic device wherein the sensor device is configured to generate the electric energy by converting kinetic energy, thermal energy, or light energy generated by the operation of the electronic device to the electric energy.
Kim discloses the electronic device wherein the electronic device wherein the sensor device is configured to generate the electric energy by converting kinetic energy, thermal energy, or light energy generated by the operation of the electronic device to the electric energy (fig 4:51, col 4 ln 64-68: Turbidity data is generated by the turbidity sensing unit 51 which senses an amount of light received therein, converts the sensed light amount into an electrical signal, to generate data indicative of a turbidity of a washing water).
One of ordinary skill in the art would be aware of the Kamiyama, Judge and Kim references since all pertain to the field of electronic device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the light energy feature as disclosed by Kim to gain the functionality of controlling a washing operation of a washer capable of preventing a malfunction of the washer, improving a detergency, and reducing a damage and a twist of clothes, by analyzing data indicative of a complex turbidity of a washing water.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1A-1B, 4A-4B, 5A-5B, 6A-6E, 7A-7C and 8A-8B fail to have proper labels for all the rectangular, circular and different shape’s boxes as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
US2012/0011661A1 to Wauer discloses a laundry treatment appliance has a laundry treatment apparatus with a rotatably mounted laundry drum held in a housing such that it can move. The laundry treatment apparatus has an electric motor for driving the laundry drum, a control system for actuating the electric motor, a vibration sensor for detecting a vibratory movement of the laundry treatment apparatus, and a vibration-damping apparatus for damping a vibratory movement. The vibration-damping apparatus has at least one controllable vibration damper which can be actuated in dependence on the vibratory movement of the laundry treatment apparatus for changing the vibration-damping properties of the vibration damper. The control system, in the event of a malfunction in a power supply system, actuates the electric motor such that the electric motor generates electrical energy from a rotary movement of the laundry drum and makes it available to the control system.
US2017/0096768A1 to Kim discloses a washing machine and a method for controlling a washing machine are provided. The method may include sensing an amount of laundry in an inner tube, configuring an operation setting based on the amount of the laundry sensed, supplying water into the inner tub and obtaining a preliminary water supply time taken for a water level within an outer tub to reach a predetermined preliminary water supply level, spraying the water from the outer tub into the inner tube through a circulation nozzle by driving a pump and obtaining a change of water level within the outer tub as the water is sprayed through the circulation nozzle, adjusting the operation setting based on the preliminary water supply time obtained and the change of water level obtained, and performing a washing operation based on the adjusted operation setting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685